Per Curiam:
The order should be reversed and the motion granted to the extent that the plaintiff must give a bill of particulars of the gifts and payments of money claimed to have been made by the defendant to the plaintiff’s wife, to what places of amusement he has taken her and the times when he drove her in automobiles, and in what manner he has harbored the plaintiff’s wife against the consent of the plaintiff. The plaintiff must give further particulars of the expense to which he has been put in defending the action for the annulment of the marriage, which action was claimed to' have been induced by the defendant. Present — Clarke, P. J., Laughlin, Dowling, Smith and Greenbaum, JJ. Order reversed and motion granted to extent stated in opinion. Settle order on notice.